DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Advisory Action
The Advisory Action mailed on August 26, 2022 has been withdrawn. The finality of the previous office action has been withdrawn.  Applicant’s attention is directed interview summary attached, in order to clarify the record,  the finality of that action is withdrawn and this office action is the  current office action of record. Applicant’s attention is directed to the Interview Summary attached to this communication. 

Summary
Receipt of the After-Final amendment filed on July 20, 2022 is acknowledged.  Claims 1-4, 7-17, and 19-28 are pending in this application.  Claims 1-2, 16, and 19-20 have been amended. Claims 5-6 and the 18 have been cancelled. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Withdrawn Objections/Rejections
Claim Objections
The objection to claims 1-28 because claim 1b has been amended to recite “at least two coatings on the drug core and a pore former, wherein one of the at least two coatings is an extended release coating comprising a pH neutral polymer and other of the at least two coatings…” has been withdrawn in view of Applicants amendment to claim 1 to recite the first of the at least two coatings is an extended release coating and a second of the at least two coatings comprises a pH sensitive polymer.  The claim limitation should read “at least two coatings on the drug core and a pore former, wherein one of the at least two coatings is an extended release coating comprising a pH neutral polymer and the other of the at least two coatings…”.  
The objection to claims 19-20 because the claims recite “AUC0-inf” has been withdrawn in view of Applicant’s amendment to the claims to recite  “AUC 0-inf”. 
Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear if both coatings comprise a pH neutral and a pH sensitive polymer and therefore be of identical constitution, since the extended release requires a neutral pH polymer and the additional coating requires a pH sensitive polymer has been withdrawn in view of Applicant’s cancellation of the claim.   
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 6-17, and 19-28 under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Ong et al. (Effects of Hypromellose as a pore former in aqueous ethyl cellulose dispersion: Characterization of Dispersion Properties, Controlled Release Society, Poster Reprint, July 2006) has been withdrawn after reconsideration of the teachings of Ong.  
The rejection of claims 1-4, 6-17,  and 19-28 under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Ong et al. (Effects of Hypromellose as a pore former in aqueous ethyl cellulose dispersion: Characterization of Dispersion Properties, Controlled Release Society, Poster Reprint, July 2006) and further in view of Siepmann et al. (Polymer blends for controlled release coatings, Journal of Controlled Release 125 (2008) 1-15) has been withdrawn after reconsideration of the teachings of Ong.  

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
Claims 22-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

	The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:

1)  the quantity of experimentation necessary,
2)  the amount of direction or guidance provided,
3)  the presence or absence of working examples,
4)  the nature of the invention,
5)  the state of the prior art,
6)  the relative skill of those in the art,
7)  the predictability of the art, and
8)  the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The breadth of the claims

	The claims vary in breadth, some (such as claims 22-23) vary broadly, reciting functional properties of quentine multiparticle. There are no structural elements recited.  Others, such as claim 1 recite a multi-particulate formulation comprising a quentine core, an extended release coating comprising a pH neutral particle and a second coating comprising a pH sensitive polymer.  

2.  The amount of direction or guidance provided and the presence or absence of working examples

	The specification provides no direction or guidance for how to prepare a formulation which meets the functional properties recited which only comprise quentine and do not require any additional structural elements. 

	3.	The quantity of experimentation necessary
	The skilled artisan would need to employ extensive hit or miss testing in order to obtain a particle having the recited functional properties absent any structural element. The claims recite the particles only comprise quentine. No additional structural elements required and therefore, the skilled artisan would not be able to prepare the claimed particle. 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 21-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “wherein the delayed release coating comprises a pH sensitive polymer”. Claim 1, from which 2 depends recites the second coating comprises a pH sensitive polymer.   Therefore, it is unclear if Applicant is claiming  an additional pH sensitive polymer is a delayed release coating in order. Clarification is requested. 
Regarding claims 21-22, the claims recites “pH 6.60 phosphate buffer follow on media at 6th hour of buffer stage, wherein the pH 6.60 phosphate buffer follow on media is after 2 hours in 0.1N HCl media.”. It is unclear what this limitations indented to convey. Clarification is requested. 
Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.
Applicant did not address the rejections of claims 21 and 22. There rejections are therefore maintained. 
Claims 3-4 are included in this rejection since they are dependent on claim 2 and do not remedy the deficiency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites  “the dosage form is a sustained or controlled release dosage form”. However, claim 1 recites an “extended release multiarticulate sprinkle dosage form” and the instant specification has defined extended release to be interchangeable with controlled release,  modified release, or sustained release, therefore, the recitation of a sustained or controlled release/ delayed or modified dosage form does not further limit the structure of the instantly claimed dosage form. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-17, and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Engels et al. (The innovative Use of micronized Hydroxypropyl methylcellulose as a pore former in dry coatings of ethyl cellulose barrier membrane coatings on multi-particulates; November 2016).  
Johns discloses an orally administrable, pharmaceutical formulation comprising a plurality of pellets, wherein: the pellets comprise a core, a sustained release coating, and an enteric coating, and the core comprises an active ingredient and a diluent (abstract). 
Quetiapine is disclosed as suitable additional active agent to be used in combination with acamprosate (column 11, line 35). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used quetiapine in the formulation exemplified by Johns since Johns discloses as a suitable additional active agent within the prior art.  It is additionally noted the instant claims recite comprising language allowing for said inclusion. 
The active ingredient comprises about 5 to about 65 w/w % of the core (column 6, lines 57-58).
 The sustained release coating comprises a thermoplastic cellulose ether, ethyl cellulose, or triethyl citrate (column 5, lines 57-68), which are pH neutral polymers.  Ethyl cellulose is disclosed as a preferred sustained coating material (column 12, lines 33-34). 
It is noted that the specification has defined extended release to be interchangeable with controlled release,  modified release, or sustained release. 
The sustained release coating is about 1 to about 30 w/w %  (column 7, lines 25-26). 
Enteric coatings (delayed coatings) suitable for use include methacrylic acid copolymer, methylhydroxypropylcellulose phthalate (column 12, lines 35-52), which are pH sensitive polymers. Eudragit is the preferred enteric coating material (column 12, lines 51-52). 
The enteric coating is about 25 to about 60 w/w % (column 7, lines 34-35). 
The recitation of “when administered orally as a single dose with high fat meals results in not more than a 35% change in the Cmax or AUC when compared to a similar dosing under fasting conditions” is considered contingent limitations, Applicant’s attention is directed to MPEP 2111.04 II which recites the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is performed. Since the prior art discloses the same structure as the instant claims, it would necessarily function the same when administered.  
Regarding claim 2, as noted above, the pellets comprise a core, a sustained release coating, and an enteric coating (abstract). It is noted a sustained release coating is an extended release coating and an enteric coating provided delayed release. Additionally, as noted above, the enteric coating comprise  pH sensitive polymers. 
Regarding claim 7,  the core is disclosed as containing an active a diluent (abstract). There is no disclosure of any rate controlling polymer. 
Regarding claim 8, the particle of Johns does not disclose an additional coating. 
Regarding claims 9-10,  as noted above, the pellets comprise a core, a sustained release coating, and an enteric coating (abstract), which provide a controlled and modified release dosage form. 
	Regarding claim 11, the pellet formulations can optionally contain one or more conventional additives such as lubricants, colorants, flow agents, glidants, fillers, perfumes, flavors, flavor enhancers, and other additives such as effervescent agents (column 12, lines 54-59). 
Regarding claim 12, as noted above, the enteric coatings suitable for use include methacrylic acid copolymer, methylhydroxypropylcellulose phthalate (column 12, lines 35-52), which are pH sensitive polymers and the sustained release coating comprises a thermoplastic cellulose ether, ethyl cellulose, or triethyl citrate (column 5, lines 57-68), which are pH neutral polymers.  
Regarding claims 13-14, the pellets can be contained in a sachet or a capsule (page 7, line 13-17). 
Regarding claim 15, it is noted that ethyl cellulose is water insoluble. 
Regarding claim 17, the pellets range in size from about 0.6 mm to about 1.5 mm (column 6, lines 33-35). 
Regarding claims 19-20, the instant claims are considered contingent limitations, Applicant’s attention is directed to MPEP 2111.04 II which recites the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is performed. Since the prior art discloses the same structure as the instant claims, it would necessarily function the same when administered.  
Regarding claim 21, since the prior art discloses the same composition as recited in the instant claims, it would necessarily have the same dissolution profile, absent a showing of evidence to the contrary.  
Regarding claims 22-23, the claims recite only particles of quentine. There are no additional structural limitations recited. Absent a showing of evidence to the contrary, since the prior art discloses particles which comprise quentine, they would also have the same functional properties. 	 Regarding claim 24, the unit dose of the drug is generally from 100 mg to about 2500 mg (column 15, lines 28-29). Regarding the recitation of “wherein the dosage form can be administered to a patient suffering from a psychiatric disorder selected from schizophrenia, bipolar disorder, mania, depression where patients are unconscious or having swallowing difficulty” is regarded as future intended use and not given patentable weight. 
Regarding claim 25, it is noted that quetiapine is an antipsychotic used to treat schizophrenia. Therefore, the formulation of Johns comprising quetiapine would necessary also treat schizophrenia. 
Regarding claims 26-28, the instant claim is interpreted as a product by process claim. Applicant is directed to MPEP 2113 which states "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Johns does not disclose the use of a pore former in the extended release coating layer. 
Engels discloses ethyl cellulose is a commonly used barrier membrane coating for sustained drug release. In many formulations that utilize ethyl cellulose coatings, soluble pore formers are used to modify and speed up the release of the active agent from the coating material.  Hydroxypropyl methylcellulose is a common pore former as it can be easily blended into traditional solution preparations of ethylcellulose and applied to produce predictable, repeated drug release. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the pore former disclosed in Engel in the sustained release coating of ethyl cellulose disclosed by Johns in order to provide modified release of the active agent in the core with predictable, repeatable results. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*the Examiner uses the term “measurable” to equate “finite”.
Applicants attention is directed to MPEP 2143 which discussed choosing from a finite group in the obvious to try rationale. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  
While Johns is directed to a dosage form comprising acamprosate, he does comprise additional active agents can be included in the formulation, including quentine. Applicant’s use of comprising language in the claim allows for acamprosate to be present, regardless of the material effect on the composition.  Applicant attention is directed to MPEP 2111.03 which teaches the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). 
*The comparison table present on page 11 of the arguments shows that both the structures (Johns and the instant claims) are completely distinct from one another and will give a completely different drug release or sprinkle output. 
It appears that Applicant is relying on only the preferred embodiments of Johns and not its broader disclosure.  Ethyl cellulose with triethyl citrate is not a required coating but rather one example. It is noted above ethyl cellulose is the preferred polymer for the sustained release coating. Additionally, said comparison is not commenserate in scope to the broad recitation of a pH neutral polymer and a pH sensitive polymer. The cited examples disclose specific formulations having the functional properties recited in the instant claims.  
Additionally, Engels explicitly discloses a pore former can be added to an ethyl cellulose coating in order to modify release rates of the active agent. 
It would be well within the purview of the skilled artisan to select specific polymers for each of the coatings taught by Johns in order to optimize the release rate of the particles. 
*Johns reference is silent to a pore former and its inclusion would render the composition inoperable. 
It is unclear how Applicant has come to this conclusion. Johns teaches the same structural particle, an orally administrable, pharmaceutical formulation comprising a plurality of pellets, wherein: the pellets comprise a core, a sustained release coating, and an enteric coating, and the core comprises an active ingredient and a diluent (abstract).  There is no disclosure within Johns that the use of a pore former would be detrimental to the functioning of the composition.  Clarification of inoperability is requested. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johns et al. (US 10,709,668) in view of Engels et al. (The innovative Use of micronized Hydroxypropyl methylcellulose as a pore former in dry coatings of ethyl cellulose barrier membrane coatings on multi-particulates; November 2016) as applied to claims 1-2, 6-17, and 19-28 above, and further in view of Siepman et al. (Polymer blends for controlled release coatings, Journal of Controlled Release 125 (2008) 1-15). 
The teachings of Johns and Engel are discussed above. 	The combination does not disclose the amount of polymer recited in each coating. 
Siepmann discloses the use of polymer blends as coating materials for controlled drug delivery systems provide facilitated adjustment of desired drug release patterns, mechanical properties, and drug release mechanisms; improved film formation and storage stability; and the possibility to develop novel strategies for site specific drug delivery within the gastro intestinal tract (abstract). 
Figure 2 discloses percentages of polymers used in the coating and how it effects permeability. 
Based on the teachings of Siepmann, the skilled artisan would envision and adjust the amounts of the polymer present in each coating to obtain the desired dissolution and drug release profiles for the formulation. 
Response to Arguments
Applicant did not provide any arguments regarding the Siepmann reference.  

Conclusion
Due to the new rejections presented in this office action, this action is made Non-Final. Applicant is invited to contact the Examiner for an interview after reviewing this office action if desired. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615